Case 1:18-cv-09035-JPO-GWG Document 111-3 Filed 10/15/19 Page 1 of 14




                   Exhibit C
            Case 1:18-cv-09035-JPO-GWG Document 111-3 Filed 10/15/19 Page 2 of 14




From:                             Fischer, Rachel S.
Sent:                             Thursday, April 4, 2019 6:07 PM
To:                               Kevin Murphy
Cc:                               Nick Gregg; Lupion, Adam M.; Abramson, Neil H.; Philion, Rachel S.
Subject:                          RE: Angel Hernandez v. MLB
Attachments:                      Joint Letter to Court re Discovery - 4-4-2019 - Joint Letter to Court re Discovery -
                                  4-4-2019.pdf; Joint Letter to Court re Discovery - 4-4-2019.DOCX


Kevin,

Attached find an updated letter and a redline. We made the same changes to our section that were in the draft I sent to
you earlier (which were not incorporated in the draft you sent at 4:49 pm), and also made some tweaks to the opening
paragraph in light of your recent changes. We consent to your filing the letter as currently drafted. We will need to
review it again, and reserve the right to make additional changes, if you make any changes.

Thanks,
Rachel

Rachel S. Fischer
Attorney at Law

Proskauer
Eleven Times Square
New York, NY 10036-8299
d 212.969.5076
f 212.969.2900
rfischer@proskauer.com


From: Kevin Murphy <KMurphy@mljfirm.com>
Sent: Thursday, April 4, 2019 4:49 PM
To: Fischer, Rachel S. <rfischer@proskauer.com>
Cc: Nick Gregg <NGregg@mljfirm.com>; Lupion, Adam M. <ALupion@proskauer.com>; Abramson, Neil H.
<NAbramson@proskauer.com>; Philion, Rachel S. <rphilion@proskauer.com>
Subject: RE: Angel Hernandez v. MLB

Counsel,

Enclosed is a proposed draft of the joint discovery letter, which eliminates sections II and III, as well as a
blackline for your review.

In regard to section II, your statement of the Defendants’ position asserts: “as Plaintiff is aware, the process of
selecting umpires for these roles is done at meetings, not in writing.” After reading Defendants’ position on this
issue and completing our initial review of the documents you provided yesterday afternoon, we have determined
that further discussion on the ESI issues may be appropriate. Similarly, as to section III, your statement that the
performance evaluations for the 2010 season “have not been produced for the simple reason that they have not
been found” and that “MLB continues to search for these documents, and agrees to produce them if and when
they can be located,” eliminates any need to raise the issue about the 2010 evaluations with the Court at this
time.

                                                            1
            Case 1:18-cv-09035-JPO-GWG Document 111-3 Filed 10/15/19 Page 3 of 14
Please let me know if you consent to filing the attached draft with the Magistrate.

Kevin L. Murphy

From: Fischer, Rachel S. <rfischer@proskauer.com>
Sent: Wednesday, April 3, 2019 6:38 PM
To: Kevin Murphy <KMurphy@mljfirm.com>
Cc: Nick Gregg <NGregg@mljfirm.com>; Lupion, Adam M. <ALupion@proskauer.com>; Abramson, Neil H.
<NAbramson@proskauer.com>; Philion, Rachel S. <rphilion@proskauer.com>
Subject: RE: Angel Hernandez v. MLB

Kevin,

Attached find the joint letter with Defendants’ portions included, as well as a redline. We made some minor edits on
page 1 and also to the headers. I also attach Exhibits 7 and 8 to the letter.

You have our consent to file the joint letter as it is currently drafted. If you make any changes then we will need to
review it again before it is filed. We reserve the right to make further changes to the letter if you make any changes.

Regards,
Rachel


Rachel S. Fischer
Attorney at Law

Proskauer
Eleven Times Square
New York, NY 10036-8299
d 212.969.5076
f 212.969.2900
rfischer@proskauer.com

From: Kevin Murphy <KMurphy@mljfirm.com>
Sent: Friday, March 29, 2019 4:48 PM
To: Abramson, Neil H. <NAbramson@proskauer.com>; Philion, Rachel S. <rphilion@proskauer.com>; Fischer, Rachel S.
<rfischer@proskauer.com>
Cc: Nick Gregg <NGregg@mljfirm.com>
Subject: Angel Hernandez v. MLB

Counsel:

Pursuant to the Court’s February 5, 2019 Order, attached is Plaintiff’s half of the jointly composed discovery
letter. Please let us know Defendants’ positions on these issues as soon as practicable. We want to get this to
the Magistrate by Wednesday of next week.

Have a good weekend.


Kevin L. Murphy



                                                             2
               Case 1:18-cv-09035-JPO-GWG Document 111-3 Filed 10/15/19 Page 4 of 14




2400 Chamber Center Drive, Suite 200
Ft. Mitchell, KY 41017
(P) 859.578.3060 | (F) 859.578.3061

The preceding information is from the law firm of Murphy Landen Jones PLLC and may be protected by attorney/client privilege. If you believe it
has been sent to you in error, do not read it. Please reply to the sender that you have received the message in error, then delete the message. Do not
retain a copy. Thank you.




Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast Ltd, an innovator in
Software as a Service (SaaS) for business. Providing a safer and more useful place for your human generated data. Specializing in;
Security, archiving and compliance. To find out more Click Here.




**************************************************************************************************
****************************************************
This message and its attachments are sent from a law firm and may contain information that is confidential and
protected by privilege from disclosure.
If you are not the intended recipient, you are prohibited from printing, copying, forwarding or saving them.
Please delete the message and attachments without printing, copying, forwarding or saving them, and notify the sender
immediately.
**************************************************************************************************
****************************************************


Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast Ltd, an innovator in
Software as a Service (SaaS) for business. Providing a safer and more useful place for your human generated data. Specializing in;
Security, archiving and compliance. To find out more Click Here.




                                                                            3
    Case 1:18-cv-09035-JPO-GWG Document 111-3 Filed 10/15/19 Page 5 of 14




                                                                                                        April 4, 2019


VIA ECF
Hon. Gabriel W. Gorenstein
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

         RE:      Angel Hernandez v. The Office Of The Commissioner Of Baseball and Major
                  League Baseball Blue, Inc.
                  No. 18 Civ. 09035 (JPO) (GWG)

Dear Judge Gorenstein:
         Pursuant to § 2(A) of the Court’s Individual Practices and the Court’s February 5, 2019
Order (Dkt. No. 50), Plaintiff Angel Hernandez (“Plaintiff”) and Defendants The Office of the
Commissioner of Baseball and Major League Baseball Blue, Inc. (collectively, “MLB” or the
“Defendants”) hereby submit the following jointly composed letter. The parties met and conferred
via telephone about the issues stated below (i) on February 13, 2019 during a telephone call that
lasted approximately two hours and 30 minutes 1; and (ii) during a telephone call held on February
22, 2019 that lasted approximately one hour and 30 minutes 2. Counsel discussed additional
discovery disputes during those telephone calls that have either been resolved or are subject to
further discussion between the parties. The parties were unable to resolve the issues detailed in
this letter during those meet-and-confers and thus, at Plaintiff’s request, file this jointly composed
letter, which provides each party’s position as to that dispute in detail.




1
  Attorney Nicholas Gregg participated in this call for the Plaintiff. Attorneys Neil Abramson, Rachel Philion, and
Rachel Fischer participated in this call for the Defendants. The call included discussion of the issues stated in this
letter, as well as discussion of ESI issues that are not the subject of this letter.
2
  Attorneys Kevin Murphy and Nicholas Gregg participated in this call for the Plaintiff. Attorneys Neil Abramson
and Rachel Philion participated in this call for the Defendants. This call also included discussion of the issues stated
in this letter, as well as discussion of ESI issues that are not the subject of this letter.
     Case 1:18-cv-09035-JPO-GWG Document 111-3 Filed 10/15/19 Page 6 of 14



I.       Defendants’ confidentiality designations

         A.       Plaintiff’s Requests that Defendants Withdraw Their Confidentiality Designations

Plaintiff’s Position:

        Thus far, all Umpire Evaluation documents produced by the Defendants have been
designated by them as “Confidential” or “Confidential – Attorneys Eyes Only.” 3 On January 24,
2019, Plaintiff’s counsel sent Defendants’ counsel a letter requesting that the Defendants withdraw
their “Confidential” and “Confidential – Attorneys’ Eyes Only” designations on the documents
the Defendants had produced thus far. See Exhibit 1 (January 24, 2019 letter to Defendants’
counsel regarding confidentiality designations). During the meet-and-confers held on February
13, 2019 and February 22, 2019, Plaintiff’s counsel reiterated that request as to the Umpire
Evaluation documents, and requested that in the event the Defendants were not willing to withdraw
the designations completely, the Defendants should at least “downgrade” the designations from
“Confidential – Attorneys Eyes Only” to “Confidential.” The Defendants refused to withdraw the
designations on the Umpire Evaluation documents and also refused to “downgrade” the
designations to “Confidential.”

        When a party challenges another party’s designation of a document as “Confidential” or
“Confidential – Attorneys Eyes Only” under a protective order such as the one entered in this case,
the “party seeking to maintain confidential treatment for the challenged document will have the
burden of establishing good cause for the continuation of that treatment.” U2 Home Entm't, Inc.
v. KyLin TV, Inc., No. 06-CV-2770 (DLI), 2008 WL 1771913, at *2 (E.D.N.Y. Apr. 15, 2008)
(citing Lachica v. City of New York, No. 94 CIV. 7379 (LAK), 1995 WL 77928, at *1 (S.D.N.Y.
Feb. 23, 1995)).       Despite Plaintiff formally challenging Defendants’ “Confidential” and
“Confidential – Attorneys Eyes Only” designations on January 24, 2019—and reiterating that
request in later meet-and-confers—the Defendants have not done anything to meet their burden of
establishing good cause for why the Umpire Evaluation documents should continue to be
maintained as “Confidential” or “Confidential – Attorneys Eyes Only.” Their failure to
demonstrate good cause for their confidentiality designations on a document by document basis
requires that those designations be removed. 4


3
  The Defendants have recently begun producing emails and other communications, all of which have also been
designated as “Confidential” or “Confidential – Attorneys Eyes Only.” Plaintiff emphasizes that, for purposes of
this Joint Letter Motion, Plaintiff’s portion of the letter regarding Defendants’ “Confidential” and “Confidential –
Attorneys Eyes Only” designations relates only to the Umpire Evaluation documents discussed during the parties’
meet-and-confers. Given that the Defendants continue to produce documents designated as “Confidential” or
“Confidential – Attorneys Eyes Only” but have also not demonstrated good cause for maintaining the designations
as to those subsequent documents, Plaintiff reserves the right to challenge those designations and bring that issue to
the Court’s attention at a future date if necessary, unless this Court’s future Order on this petition would also cover
those new documents.
4
  As noted above, Defendants’ have designated every single Umpire Evaluation document they have produced, as
well as emails and other documents, as “Confidential” or “Confidential – Attorneys Eyes Only,” without
demonstrating the good cause necessary for maintaining those designations. Such blanket designations as those
made by the Defendants here have been found by courts in the Southern District of New York to “suggest bad faith.”
See, e.g., Fears v. Wilhelmina, No. 02 CIV. 4911 (HB), 2003 WL 21737808, at *1 (S.D.N.Y. July 25, 2003).
                                                          2
    Case 1:18-cv-09035-JPO-GWG Document 111-3 Filed 10/15/19 Page 7 of 14



       Additionally, the underlying information on which the Umpire Evaluations are based is
available to the public at large. Anyone in the United States with a television or internet connection
can tune in to watch the baseball games that the umpires in question work. There are entire
websites dedicated to the analysis of umpire performance. Major League Baseball itself even sells
some of this data, such as how pitches are tracked and other balls and strikes data, to the public in
the form of “Statcast.” See Exhibit 2 (description of Statcast and Baseball Savant from Major
League Baseball’s website). This is another independently sufficient basis for ordering that the
confidentiality designations be withdrawn.

        Finally, the Defendants’ “Confidential – Attorneys Eyes Only” designations are also
improper. 5 The Confidentiality Order entered in this case states that “Confidential Information
designated as ‘Confidential – Attorneys Eyes Only’ means that the Producing Party believes in
good faith that the Confidential Information is particularly sensitive information and the harm
resulting to the privacy of a person or entity in interest from disclosure of the Confidential
Information clearly outweighs the public interest in disclosure.” Dkt. No. 36, Page 5 of 11, ¶ 5.
The documents that have been designated as “Confidential – Attorneys Eyes Only” by the
Defendants do not contain “particularly sensitive information.” Indeed, outside of the umpires’
names, the documents contain no personal information or “particularly sensitive information” at
all.

       Moreover, this is a case of significant public importance. Discrimination in Major League
Baseball (which has tens of millions of fans across the country) is a serious problem, and allowing
the Defendants to continue maintaining confidentiality designations without also showing good
cause only compounds that problem. The public, which has an interest in and is directly affected
by Major League Baseball and its conduct, should have access to the information that evidences
the Defendants’ discriminatory conduct, particularly when the Defendants have made no showing
of good cause for why that information should remain confidential. The “harm resulting to the
privacy of a person or entity in interest from disclosure” of the documents is minimal and is far
outweighed by the public’s interest in the disclosure of those documents. This is yet another reason
why the designations of those documents as “Confidential – Attorneys Eyes Only” are improper
and should be removed by order of the Court.
         Finally, Defendants’ over-designation of documents as “Confidential – Attorneys Eyes
Only” prejudices Plaintiff by limiting his ability to use the documents in connection with this case.
Paragraph 5 of the Confidentiality Order states that information designated as “Confidential –
Attorneys Eyes Only” can be “furnished, shown or disclosed” only to (i) counsel of record for the
Parties in this Litigation, including partners, associates, co-counsel, legal assistants, secretaries or
other support staff of such counsel assigned to assist such counsel, and solely for the purposes of
this Litigation; (ii) court reporters; (iii) the Judge and Magistrate Judge in this Litigation; (iv) court
personnel responsible for this Litigation; and (v) any other person agreed to by the parties in
writing. Plaintiff’s counsel is thus unable to show the documents labeled “Confidential –

5
 The Defendants produced additional umpire evaluation documents following the parties’ February meet-and-
confers. In order to avoid further delay, Plaintiff’s counsel agreed with Defendants’ counsel that those documents
would be produced as “Confidential – Attorneys’ Eyes Only,” but that the “Confidential – Attorneys’ Eyes Only”
designations would be subject to Plaintiff’s challenge pursuant to the Confidentiality Order.
                                                         3
    Case 1:18-cv-09035-JPO-GWG Document 111-3 Filed 10/15/19 Page 8 of 14



Attorneys Eyes Only” to (i) Plaintiff himself, (ii) any witness at a deposition, or (iii) any expert
witness retained by Plaintiff, without first seeking the Defendants’ permission. This unnecessarily
and prejudicially burdens Plaintiff, who is now forced to seek Defendants’ permission to use in
the ordinary course of litigation any one of the thousands of documents the Defendants have
improperly designated as “Confidential – Attorneys Eyes Only.” 6 Given the impropriety of the
Defendants’ sweeping “Confidential – Attorneys Eyes Only” designations, the Defendants’ failure
to demonstrate good cause for those designations, and the significant prejudicial effects those
designations continue to have on Plaintiff, the Court should order that the “Confidential –
Attorneys Eyes Only” designations be removed. 7 Time is of the essence because Plaintiff needs to
begin deposing Defendants’ personnel, and the discovery cutoff is rapidly approaching.

         Defendants’ Position:

        The confidentiality designations that Plaintiff challenges are all proper under the
Confidentiality Order in this case. The parties’ Confidentiality Order provides that “Confidential
information includes any information, document, or thing that the party reasonably and in good
faith believes to contain confidential information within the meaning of Fed. R. Civ. P. 26(c),
which includes any information agreed to be kept confidential pursuant to any collectively-
bargained for agreement.” (Dkt. 36, ¶1.) The Confidentiality Order further provides that
Confidential Information designated as “Confidential-Attorneys Eyes Only” means that the
Producing Party believes in good faith that the Confidential Information is particularly sensitive
information and the harm resulting to the privacy or person or entity in interest from disclosure
of the Confidential Information clearly outweighs the public interest in disclosure.” (Dkt. 36, ¶
5.)

         As an initial matter, the sole category of documents Plaintiff identified as allegedly
inappropriately designated – both during the meet and confer process and in their portion of the
joint letter – are documents concerning or reflecting performance evaluations of other Major
League Baseball umpires. Defendants produced both formal written performance evaluations
and documents that contain informal assessments of umpire performance. These documents
contain highly sensitive and private personal information of individuals who are not parties to
this litigation, and which is entitled to protection in accordance with the terms of the parties’
Confidentiality Order. Among other things, the performance evaluation documents contain
descriptions of other employees’ competence, physical and mental fitness to handle the rigors of
the job, prospects for promotion, supervisors’ subjective evaluations of employees’ performance
and areas for improvement, statistics concerning umpires’ technical skills, and overall
performance ratings for other non-party umpires.


6
  Meanwhile, the Defendants can continue to abuse their ability to designate their documents as “Confidential –
Attorneys Eyes Only” because they are not limited in their use of those documents. The Confidentiality Order
allows for them to use that information as they wish (see Dkt. No. 36, ¶ 19, Page 9 of 11), which only further
incentivizes the Defendants to apply blanket “Confidential – Attorneys Eyes Only” designations to their documents
to Plaintiff’s prejudice.
7
  At the very least, the Court should order the Defendants to “downgrade” their “Confidential – Attorneys Eyes
Only” designations to “Confidential” designations, which would alleviate at least some of the prejudicial effects the
“Confidential – Attorneys Eyes Only” designations are having on Plaintiff.
                                                          4
   Case 1:18-cv-09035-JPO-GWG Document 111-3 Filed 10/15/19 Page 9 of 14



        Although Defendants dispute the relevance of much of this information to Plaintiff’s
claims, they have agreed to produce it, subject to the Attorneys’ Eyes Only (“AEO”) designation
contemplated by the Confidentiality Order. Indeed, the personal information of other non-party
umpires is precisely the kind of information that merits the heightened protections of an AEO
designation. And it bears significant emphasis that Defendants have not designated (and
Plaintiffs have not identified) any categories of documents as AEO other than documents
reflecting or discussing the personal and sensitive evaluations of other umpires’ job performance.

        The volume of documents within this category is simply a function of the over-breadth of
Plaintiff’s discovery requests. Specifically, Plaintiff has sought personnel and performance
evaluation documents concerning non-party umpires alleged to be his comparators for 2006
through 2018, which Defendants have agreed to produce notwithstanding its objections. Due to
the extreme privacy interests associated with this information, Defendants do not, in the normal
course, share performance evaluations or other performance data of umpires with their peers.
Although employees are not privy to the performance evaluations of their peers in most
workplaces, the need to protect that type of information is particularly acute in light of the
working environment of Major League Baseball umpires: MLB’s 76 umpires work together in
crews to officiate games on the field (as well as in MLB’s Replay Operations Center), and often
travel, dine and lodge together for months at a time. The job requires considerable teamwork
and cooperation in high-pressure situations on a public stage. It cannot reasonably be disputed
that sharing performance evaluations or other employee-specific data with other umpires would
cause significant discomfort, professional harm, and/or embarrassment to any umpire whose
performance deficiencies were exposed to his co-workers. In these circumstances,
“Confidential” designations, which would permit Plaintiff to view the performance evaluation
documents of all other Major League Baseball umpires who he claims to be his comparators
would be insufficient to protect the non-party umpires’ privacy interests. Performance
evaluation data concerning non-parties is exactly the type of “particularly sensitive information”
that requires AEO protections.

        Indeed, these very concerns have prompted courts to uphold AEO designations in similar
contexts. In employment discrimination cases specifically, there is a heightened need to protect
the privacy of non-parties when, like here, the plaintiff is a current employee who is seeking
confidential employment information concerning his colleagues. For example, in Chen Oster v.
Goldman, Sach, & Co., the court instructed defendants to limit production of internal complaints
by employees in a gender discrimination case to the plaintiffs’ counsel (and not to plaintiffs) “in
order to further guard employee privacy.” 293 F.R.D. 557, 566 (S.D.N.Y. 2013). Other Second
Circuit courts have similarly restricted non-party personnel documents to plaintiffs’ counsel.
See, e.g., U.S. v. Mount Sinai Hosp., 185 F.Supp.3d 383 (S.D.N.Y. 2016) (summary of
employees’ interviews concerning plaintiff’s allegations and non-party demand letter were
properly designated AEO because they were likely to harm non-parties, some of whom were still
co-workers); Dzanis v. JPMorgan Chase & Co., No. 10 Civ. 3384 , 2011 WL 5979650
(S.D.N.Y. Nov. 30, 2011) (ordering disclosure of non-party personnel records “attorneys’ eyes
only”); Rossini v. Ogilvy & Mather, Inc., 798 F.2d 590, 601 (S.D.N.Y. 1986) (affirming district
court’s order restricting access to employee personnel files to counsel only; “[t]he order appears


                                                 5
    Case 1:18-cv-09035-JPO-GWG Document 111-3 Filed 10/15/19 Page 10 of 14



to have been a proper attempt to balance the plaintiffs’ desire for full disclosure of relevant
information against the defendant’s desire to preserve the privacy of its employees”).

         Plaintiff’s contention that umpire evaluations are not confidential because they are based
on underlying information that is “available to the public at large” should be rejected out of
hand. If that were the case, Plaintiff would not have any need to proffer any discovery requests
at all on this subject. He could have instead obtained the requested information from the
publicly available resources he cites. This is not simply a matter of technical acumen with
respect to balls and strikes as plaintiff erroneously suggests, but rather entails a high degree of
subjective and often very critical reviews of umpire performance. It is truly incredible for
Plaintiff to assert that the opinion of “[a]nyone in the United States” who watches baseball on
television carries the same weight or sensitivity as the MLB personnel to whom umpires report.
The content of umpires’ performance evaluations, such as their performance rankings, the
evaluator’s analysis of the umpire’s work, and areas in which MLB believes the umpires need to
improve, are kept strictly confidential, as described above.

        Plaintiff’s purported belief that this case is of “significant public importance” does not, in
any way, diminish the privacy rights of non-party umpires. Plaintiff does not articulate what
interest the public has in disclosure of umpire evaluations, and states in the most conclusory
fashion that the privacy interests of non-party umpires are minimal. Contrary to Plaintiff’s bald
assertion, the privacy interests and the need to maintain confidentiality as set forth above far
outweigh any possible public interest in the personnel records of non-parties. The fact that this is
an employment discrimination case does not change the calculus. To be sure, employment
discrimination is of enormous public concern. But that misses the point. As described above,
courts have not hesitated to uphold AEO designations in the employment discrimination context.
Plaintiff’s case is no more important simply because he happens to be a Major League Baseball
umpire.

        Plaintiff has not even identified any possible interest that the public may have in
thousands of pages of performance evaluation documents, and his stated intent to publicly
disseminate the contents of non-party performance evaluation documents provides a further
reason why AEO designations are necessary. 8 At the very least, these other non-parties, and
their collective bargaining representative, should be afforded notice and an opportunity to be
heard if their personal and private information is at risk of dissemination as Plaintiff requests.
Moreover, Plaintiff has also failed to articulate any prejudice. Although he claims that AEO
designations hamper his ability to show particular documents to deponents, this is easily
remediable by an agreement among the parties, after meeting and conferring, that documents
marked AEO can be used for particular witnesses. (See Dkt. No. 36, ¶¶ 4(h), 5.) For these
reasons, Defendants’ AEO designations – which have been limited to one category of documents
– were appropriate, and should be upheld.

        In addition, although Plaintiff appears to take issue with Defendants’ designation of
certain documents as “Confidential,” he does not identify a single document that is not entitled to

8
 Indeed, just two weeks ago, Plaintiff filed a motion indicating an intent to publicize information related to this
litigation. (Dkt Nos. 51-52.)
                                                           6
    Case 1:18-cv-09035-JPO-GWG Document 111-3 Filed 10/15/19 Page 11 of 14



Confidential treatment under the terms of the Confidentiality Order (except for the performance
evaluations of non-parties, which should be designated Confidential and AEO, as described
above). His request to de-designate should be rejected for this reason alone, because his
wholesale objection to Defendants designating any discovery material as Confidential is at odds
with the Confidentiality Order, which expressly permits such designations.

       Plaintiff’s assertion that Defendants must demonstrate “good cause” on a “document by
document basis” should also be rejected as inconsistent with the Confidentiality Order. That
Order provides as follows:

                  In the event that that a Party disagrees with the designation by
                  another Party of any document, recording or information as
                  “Confidential” or “Confidential-Attorneys’ Eyes Only” the Parties
                  first will attempt to resolve such dispute on an informal basis
                  before presenting the dispute to the Judge or Magistrate Judge.
                  (Dkt. No. 36, ¶ 3).

        Plaintiff has not adhered to this requirements at all. Instead, as stated above, the only
category of documents he has attempted to identify is non-party performance evaluation
information, which is entitled to the utmost protection under the Confidentiality Order. 9 With
respect to all other categories of documents, although he appears to dispute Defendants’
designations, he has not identified a single document that he claims was inappropriately
designated, much less attempted to resolve any such dispute. 10

         B.       Defendants’ Requests that Plaintiff Designate Documents in his Production as
                  “Confidential”

         Plaintiff’s Position:

       Following Plaintiff’s January 24, 2019 request that the Defendants withdraw their
“Confidential” and “Confidential – Attorneys Eyes Only” designations, Defendants’ counsel sent

9
  As described in Plaintiff’s position on the issue below, Defendants offered to produce the performance evaluation
documents that Plaintiff requested, notwithstanding Defendants’ objections to the relevance of those materials, if
Plaintiff would agree to designate non-party umpire performance evaluations as AEO. Plaintiff rejected Defendants’
proposal. Defendants nevertheless produced the performance evaluation documents in an effort to avoid a dispute
and without waiving their relevance objections to those materials.
10
   In any case, Defendants have not made “blanket” confidentiality designations as Plaintiff suggests. To the
contrary, among the types of documents designated as Confidential are: (i) internal discussions concerning crew
chief promotions or postseason assignments; (ii) internal discussions concerning umpire crew configurations or
changes; (iii) requests by non-parties for promotion to crew chief positions and internal discussions regarding same;
and (iv) proprietary information concerning how MLB evaluates umpire performance and accuracy. These types of
documents are not in the public domain and are kept confidential. Disclosure would cause significant discomfort,
professional harm, and embarrassment to non-parties if they were produced, and also implicate MLB’s proprietary
commercial information. See Fed. R. Civ. P. 26(c)(1). Accordingly, these types of documents fall squarely within
the type of Confidential material that is contemplated by the parties’ agreement, and Plaintiff provides no basis to
disturb that designation with respect to any document.

                                                         7
   Case 1:18-cv-09035-JPO-GWG Document 111-3 Filed 10/15/19 Page 12 of 14



a letter to Plaintiff’s counsel stating that Defendants were designating 819 pages of documents
produced by Plaintiff as Confidential. See Exhibit 3 (January 28, 2019 letter to Plaintiff’s counsel
regarding confidentiality designations of Plaintiff’s documents). 11 Plaintiff believes he is not
required to treat his own documents as “Confidential” given the clear terms of the Confidentiality
Order entered in this case and the nature of the documents themselves.

       First and foremost, ¶ 19 of the Confidentiality Order plainly states that “[n]othing [in the
Confidentiality Order] shall prevent each Party from making whatever use of its own Confidential
Information that it wishes.” Dkt. No. 36, Page 9 of 11. Nevertheless, the Defendants contend that
they are able to designate documents produced by Plaintiff as “Confidential.” If Defendants’
contention were true, it would be in direct contradiction of ¶ 19 of the Confidentiality Order, as it
would limit Plaintiff’s ability to use his own information as he sees fit.

        Moreover, ¶ 2 of the Confidentiality Order governs how a Producing Party can designate
documents as “Confidential”: “Confidential Information produced in this Litigation may be
designated as ‘Confidential’ by a Producing Party at the time of production or thereafter, by: . . .”
(emphasis added). Dkt. No. 36, Page 2 of 11. The same is true for documents designated
“Confidential – Attorneys Eyes Only”: “Confidential Information designated as ‘Confidential –
Attorneys Eyes Only’ means that the Producing Party believes in good faith that the Confidential
Information is particularly sensitive information . . .” (emphasis added). Dkt. No. 36, Page 5 of
11, ¶ 5. Nowhere in the Confidentiality Order does it contemplate a Producing Party’s documents
being designated as “Confidential” by another party.

       The same issues that apply to the Defendants’ designation of their own documents as
“Confidential” also apply to the Defendants’ attempted confidentiality designations of Plaintiff’s
documents. The Defendants have not established—or even tried to establish—good cause for
designating those documents as “Confidential.” Many of Plaintiff’s documents that the
Defendants seek to designate as “Confidential” are Plaintiff’s own performance evaluations. The
public at large is able to observe Plaintiff’s performance every time he steps on a baseball field.
Thus, the Defendants’ attempted designation of Plaintiff’s documents as “Confidential” is
improper, especially in light of the provisions of the Confidentiality Order discussed above.

        Finally, in the last meet and confer on February 22nd, Defendants indicated that they would
produce the umpire evaluation documents for umpires other than the Plaintiff only if Plaintiff
agreed to the attorneys eyes only designation, and that if Plaintiff refused to waive his rights to
challenge that designation under the protective order, no such document would be produced.
Plaintiff politely refused to be held hostage to this bad faith tactic, and said such on the call. On
Monday, February 25th, Defendants relented, and agreed to produce those documents, but did so
with “Confidential – Attorneys Eyes Only” designations. See Exhibit 4. With the benefit of
actually being able to see those documents, Plaintiff’s counsel can now see that the Defendants
were asking Plaintiff’s counsel to waive any objection to the “Confidential – Attorneys Eyes Only”
designation for documents that do not qualify for that designation. Plaintiff’s counsel therefore

11
   On February 25, 2019, Defendants withdrew their request as to three of Plaintiff’s documents, a total of 16 pages,
but have not withdrawn the request as to the other 800+ pages of documents produced by Plaintiff that the
Defendants identified in their January 28, 2019 letter.
                                                          8
   Case 1:18-cv-09035-JPO-GWG Document 111-3 Filed 10/15/19 Page 13 of 14



includes those documents in Plaintiff’s request that the Court remove the “Confidential – Attorneys
Eyes Only” and “Confidential” designations. Plaintiff’s counsel further asks the Court for an
Order prohibiting Defendants from withholding any documents from production unless Plaintiff’s
counsel agrees (sight unseen) not to challenge any “Confidential – Attorneys Eyes Only” or
“Confidential” designations that the Defendants have decided to apply to them.
       Defendants’ Position:

        Defendants have exercised their right under the Confidentiality Order to designate as
Confidential certain confidential information that Plaintiff had in his possession and that he
produced in discovery. First, contrary to Plaintiff’s assertions, the Confidentiality Order expressly
provides that a party may designate documents produced by another party as “Confidential.”
Plaintiff cites only the first portion of Paragraph 2 of the Confidentiality Order and ignores
completely the second part of that Paragraph. Paragraph 2 of the Confidentiality Order states: “In
the case of testimony, or other Confidential Information disclosed during the course of the
Litigation, a Party may designate such information as Confidential by stating on the record that
such testimony shall be Confidential, and/or by designating such information as Confidential in a
written notice.” (See Dkt. 36, ¶2 (emphasis added).) Here, Defendants provided written notice to
Plaintiff that certain documents that he produced are “Confidential,” as permitted by the
Confidentiality Order.

       Second, the documents in question are confidential and should be treated as such. MLB
does not somehow forfeit the confidentiality of its own information simply because that
information was in Plaintiff’s possession and produced in discovery. The documents in Plaintiff’s
production that Defendants have marked “Confidential” include correspondence concerning game
incidents, discipline notices, Plaintiff’s performance evaluations (which contain non-public
information regarding the criteria and metrics on which all umpires are evaluated), memos
regarding post-season umpire assignments, the World Umpires’ Association Collective Bargaining
Agreement that contains confidential information about umpires’ compensation, and other
performance data. These documents are kept confidential, are not disseminated outside of the
industry, and concern or reflect the manner in which MLB runs its business. See Fed. R. Civ. P.
26(c). The documents that Defendants have designated as “Confidential” are not in the public
domain, and their confidentiality is critical to maintain the public confidence in and the integrity
of the game – one of MLB’s most important objectives. Defendants should be permitted to
preserve the confidentiality of their internal business documents.



                                                      Respectfully submitted,


                                                      Kevin L. Murphy

                                                      MURPHY LANDEN JONES PLLC

                                                      Attorney for Plaintiff
                                                 9
Case 1:18-cv-09035-JPO-GWG Document 111-3 Filed 10/15/19 Page 14 of 14




                                       &

                                       /s/ Neil H. Abramson
                                       Neil H. Abramson

                                       PROSKAUER ROSE LLP

                                       Attorney for Defendants




                                  10
